t c memo united_states tax_court marvin w and kathryn a mcpike petitioners v commissioner of internal revenue respondent docket no filed date marvin w and kathryn a mcpike pro_se debra bowe for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge respondent determined deficiencies additions to tax and increased interest as follows additions to tax and increased interest sec sec sec sec sec year deficiency a a a a c dollar_figure 1dollar_figure --- --- --- big_number dollar_figure --- --- big_number dollar_figure --- dollar_figure big_number dollar_figure dollar_figure dollar_figure the code section for i sec_6653 interest on the entire deficiency to be computed pincite percent of the standard underpayment rate percent of the interest due on the deficiency initially in the notice_of_deficiency respondent determined adjustments to petitioners' income by disallowing their claims to losses with respect to the winthrop trust and their claims to distributive shares of partnership losses of the kathmar company in which petitioners are the two general partners each having a 50-percent interest in a stipulation of settlement filed with the court on date the parties settled all issues pertaining to the winthrop trust specifically the parties agreed that petitioners are allowed ordinary losses of dollar_figure for and dollar_figure for attributable to the winthrop trust with respect to the additions to tax and increased interest the parties agreed as follows no amount of the deficiencies in income taxes resulting from disallowed deductions and credits attributable to winthrop trust due from petitioners for the and taxable years are attributable to tax- motivated transactions for the purpose of computing the addition_to_tax payable pursuant to sec_6621 the addition_to_tax for negligence pursuant to sec_6653 and shall not be applicable to the and taxable years for any deficiency in income taxes resulting from disallowed deductions and credits attributable to winthrop trust the addition_to_tax for delinquency pursuant to sec_6651 shall be applicable to the taxable_year for any deficiency in income taxes resulting from disallowed deductions and credits attributable to winthrop trust the addition_to_tax for substantial_understatement_of_income_tax pursuant to sec_6661 shall not be applicable to the and taxable years for any deficiency in income taxes resulting from disallowed deductions and credits attributable to winthrop trust these concessions should be reflected in the rule_155_computations in the stipulation of facts filed with the court on date petitioners conceded that all losses expenses and investment tax_credits derived from the kathmar company as partners thereof on their federal_income_tax returns for and are not allowable thus the issues remaining for decision pertaining only to the gold depository and loan company inc gd l container leasing tax shelter2 through kathmar company are whether petitioners are liable for the additions to tax a detailed discussion of the container industry and program including gd l can be found in weiler v commissioner tcmemo_1990_562 for negligence or intentional disregard of the rules or regulations whether petitioners are liable for the addition_to_tax under sec_6651 whether petitioners are liable for the additions to tax for substantial_understatement_of_income_tax for and under sec_6661 and whether petitioners are liable for an increased rate of interest on deficiencies attributable to tax_motivated_transactions under sec_6621 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and exhibits attached thereto are incorporated herein by this reference petitioners resided in san bernardino california when their petition was filed in this case marvin mcpike petitioner is a retired fire fighter he was employed for years as a fireman in san bernardino and years in colton he has a high school education since graduating from high school petitioner received no further formal education except for a few courses in fire science petitioner has no previous investment experience other than investing in his personal_residence kathryn mcpike mrs mcpike completed the ninth grade in school during the years before the court she was employed as office manager and general clerk for the united food and commercial workers union her responsibilities included typing filing answering telephones and general office work she is now retired mrs mcpike has no previous investment experience other than her personal_residence prior to petitioners either prepared their own tax returns or hired someone to prepare them they did not have a regular return preparer in petitioners saw an advertisement in a local newspaper for tax_return preparation by daniel lukensow lukensow according to the advertisement lukensow's background consisted of years as an internal revenue_agent and years of private practice in the areas of tax law tax_return preparation and tax audits petitioners contacted lukensow made an appointment and hired him to be their tax_return_preparer they never investigated lukensow's background lukensow advised petitioners that they could save a considerable amount of money through investment in tax_shelters he promoted and sold two different tax_shelters one involving a computer rental program and the other involving a marine dry cargo container program petitioner discussed these programs with lukensow but mrs mcpike was not involved she relied on petitioner to make the decisions regarding investments petitioner believed that the proposed investments would reduce their federal_income_tax liability allow them to provide better financial assistance to their blind son and generate a pension after their retirement in petitioners invested in the container leasing program promoted by lukensow and offered by gd l lukensow provided petitioner with promotional materials for the container leasing program these materials included a question and answer memorandum regarding the program a favorable letter from an attorney and a prospectus of the container leasing program petitioner reviewed and relied on these documents although petitioner did not completely understand the documents his basic understanding of these materials was that an investment in the program would substantially reduce his federal_income_tax liability petitioner relied on the following passages from the question and answer memorandum q aren't container leasing tax_shelters an industry- wide scam a yes we too have heard of such schemes the only answer to that is that we have been and are now honorable and legitimate and plan to be around for a long time it is not the form of the investment that is important - it is the expertise that goes into making it successful all scams will mimic legitimate projects and are actually trading on the good name of the ones that have achieved success q how do we know that your firm can and will do what you say a our chief_counsel alex laurins is an attorney formerly with the irs and with years of experience in the tax field our staff of attorneys has reviewed this program at every step and is now exercising the same meticulous preparatory work on our forthcoming mining tax_shelter in addition to this excerpt petitioner relied on the favorable letter from an attorney alois e lemke this letter stated that investors in the container leasing program would be able to qualify for tax_credits and depreciation write-offs petitioners did not contact another attorney accountant or any other individual to verify this information lukensow set up a partnership called kathmar company in which petitioners each held a 50-percent interest through kathmar petitioners invested in gd l's container leasing program petitioners did not understand the nature or purpose of the partnership and lukensow did not explain its function or operation due to its alleged complexity on date petitioners purchased unit sec_3 of containers for dollar_figure the terms of the purchase required a downpayment of dollar_figure and gd l purportedly arranged the financing for the remaining dollar_figure for which petitioner signed promissory notes as part of the agreement petitioners agreed to appoint gd l as their non-exclusive agent for the purposes of leasing the containers gd l agreed to act as the leasing agent for petitioners for months and to use its best efforts to according to the container purchase and lease agreement each unit represented one 40-foot container valued at dollar_figure and three 20-foot containers valued at dollar_figure most of the documentation contained in the stipulation of facts reflects only the purchase of units while the tax_return reflects a total cost of dollar_figure moreover the amount of the investment_tax_credit itc claimed therein carried back to and and at issue herein is based upon a dollar_figure alleged cost lease the containers pursuant to this agreement gd l was to receive an annual lease management fee of dollar_figure plu sec_15 percent of the revenues generated by leasing petitioners' containers petitioner does not recall making any payments on the promissory notes nor for any management fees petitioners received income and expense statements related to their container leasing investment because petitioners did not understand the documents they took them to lukensow for use in the preparation of their tax returns on the schedule e attached to their federal_income_tax return petitioners reported ordinary losses of dollar_figure from kathmar on form_3468 petitioners computed an itc in the amount of dollar_figure petitioners carried this dollar_figure credit back to taxable years and for refunds in the amounts of dollar_figure and dollar_figure respectively based on lukensow's advice petitioners filed form_4868 application_for automatic_extension of time on date for an automatic_extension until date to file their federal_income_tax return petitioners gave lukensow all their tax papers and he prepared the form_4868 on that form petitioners estimated their federal_income_tax liability to be dollar_figure of which dollar_figure had been withheld by mrs mcpike's employer and a life_insurance_company petitioners filed form_4868 and enclosed a check in the amount of dollar_figure thereafter they sent by certified mail their federal_income_tax return to the internal_revenue_service center in fresno california the envelope containing petitioners' tax_return was postmarked date the tax_return was stamped received by the internal_revenue_service on date on the schedule e attached to their federal_income_tax return petitioners reported ordinary losses of dollar_figure related to the container leasing investment in the notice_of_deficiency respondent disallowed all losses claimed by petitioners regarding kathmar for and as well as all claimed itc petitioners are currently part of a pending class action lawsuit against the promoters of gd l the primary claim of the lawsuit is that the promotion was fraudulent and a sham opinion petitioners contend that they reasonably relied on lukensow and the promotional materials when they invested in and claimed deductions and credits attributable to the gd l container leasing program therefore they assert that they are not liable for the additions to tax and increased interest related thereto to the contrary respondent contends that petitioners are liable for the additions to tax pursuant to sec_6653 and sec_6661 and sec_6651 and the increased interest pursuant to sec_6621 sec_6653 additions to tax for negligence sec_6653 for and sec_6653 for and impose an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of the rules or regulations sec_6653 for and imposes an addition_to_tax in the amount of percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determination that petitioners were negligent is presumed correct and petitioners bear the burden of proving that they were not negligent rule a in order to prevail on the negligence issue petitioners must prove that their actions in connection with the gd l container investment were reasonable in light of their experience and the nature of the investment see 60_tc_728 within this framework petitioners may prevail if they reasonably relied on competent professional advice 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment maminga v commissioner tcmemo_1995_361 based on this record we conclude that petitioners' reliance on the alleged expertise of lukensow and the promotional materials was not reasonable or prudent 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 klieger v commissioner tcmemo_1992_734 without any previous investment experience petitioners agreed to purchase dollar_figure worth of assets and incur debt of dollar_figure solely upon the representations and promotional materials presented by lukensow an individual they discovered in a newspaper advertisement petitioners relied solely on lukensow's representations as to his expertise without any further research they also relied on his representations and the promotional material as to the legitimacy of the container investment without any further investigation although lukensow as a promoter earned fees from the sale of the container leasing program petitioners proceeded to invest cash of nearly dollar_figure and purported to incur liability for approximately dollar_figure hoping to save taxes at virtually no cost to themselves due to the refunds from the itc carryback claims it is clear that petitioners were sheltering income improperly with large deductions and small cash investments for prior to the filing of their return petitioner sec_5 had undergone an audit of their and income_tax returns in connection with an investment in the universal life church and had been assessed substantial deficiencies interest and additions to tax in connection therewith example in they used gd l losses of dollar_figure to offset gross_income of dollar_figure and in they used gd l losses of dollar_figure to offset gross_income of dollar_figure the substantial losses that gd l generated for consecutive years should have concerned even unsophisticated investors although petitioners may not have fully understood their gd l investment and may not have known all the gremlins that were present in the investment it would seem that they should have inquired see maminga v commissioner tcmemo_1995_361 sacks v commissioner tcmemo_1994_217 we have considered 902_f2d_380 5th cir revg tcmemo_1988_408 in our evaluation of this case in heasley the taxpayers were not educated beyond high school and had limited investment experience the taxpayers in heasley relied upon the advice of an independent accountant who apparently did not receive a commission from the sale of the tax_shelter in which the taxpayers invested further the taxpayers actively monitored their investment and intended to profit from the investment we cannot reach similar conclusions in the instant case although petitioners have educational backgrounds similar to the taxpayers in heasley they did not have an accountant or any other individual independently review the container investment instead they relied only on the advice of lukensow and the promotional materials moreover petitioners made no effort to monitor their investment and they have failed to establish that they intended to profit from their investment thus we do not find heasley controlling in the instant case accordingly we sustain respondent's determination with respect to the additions to tax for negligence insofar as it pertains to the gd l container leasing investment sec_6651 addition_to_tax for delinquency sec_6651 imposes an addition_to_tax for failure_to_file a tax_return or pay any_tax by the applicable due_date unless it is shown that such failure is due to reasonable_cause and not willful neglect 469_us_241 petitioners bear the burden of proving that their failure_to_file a timely return was due to reasonable_cause and not willful neglect 65_tc_577 generally individuals who compute their taxes on a calendar_year basis must file their federal_income_tax return by the 15th day of april following the close of the taxable_year sec there is ample evidence to suggest that petitioners invested in the container leasing program primarily to reduce their federal tax_liability petitioner's testimony emphasized his desire to reduce their income_tax_liability through investments in addition his review of the promotional materials focused on the tax benefits which could be obtained by investing in the container program although mrs mcpike suggested that petitioners had a profit_motive we think that petitioners invested in the container program for its tax benefits and any profit_motive was incidental we emphasize again that in our judgment respondent has conceded there is no negligence with respect to the claimed losses of the winthrop trust and this should be reflected in the rule_155_computations a nevertheless individual taxpayers may obtain an automatic 4-month extension of time to file their return sec_1_6081-4 income_tax regs in order to obtain the automatic_extension a taxpayer must file a signed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return sec_1_6081-4 income_tax regs the application must be filed with the appropriate internal revenue_officer on or before the due_date prescribed for filing the taxpayer's return sec_1_6081-4 income_tax regs sec_1_6081-4 income_tax regs provides that the application must show the full amount properly estimated as tax for such taxpayer for such taxable_year and such application must be accompanied by the full remittance of the amount properly estimated as tax which is unpaid as of the date prescribed for the filing of the return emphasis added respondent concedes that petitioners' federal_income_tax return was timely postmarked and therefore timely filed if the extension request was valid sec_7502 however it is respondent's position that because petitioners failed to properly estimate their tax_liability their extension request was invalid and the extension received was void ab initio the commissioner may properly void automatic extensions of filing deadlines previously obtained where the taxpayer's form_4868 is invalid because of a failure to estimate properly tax_liability 92_tc_899 nevertheless the mere fact that petitioners underestimated their income_tax_liability is insufficient to conclude that the estimate was improper id pincite a taxpayer is treated as having properly estimated his tax_liability within the meaning of sec_1_6081-4 income_tax regs when he makes a bona_fide and reasonable estimate of his tax_liability based on the information available to him at the time he makes his request for an extension crocker v commissioner supra pincite petitioners estimated their tax_liability to be dollar_figure at the time they filed their extension request their federal_income_tax return reported an income_tax_liability in the same amount ultimately after the issuance of the notice_of_deficiency and disallowance of credits and deductions reported on the federal_income_tax return petitioners' true income_tax_liability was determined to be dollar_figure petitioners argue that the form_4868 was prepared by lukensow and that they paid the amount of tax they believed to be due for it is the taxpayer's obligation to supply his accountant with complete and accurate records from which to make a reasonable estimate of tax_liability 49_tc_200 affd per curiam 410_f2d_302 6th cir petitioners located gathered and supplied all of their income_tax information to lukensow in the previous section of this opinion we held that petitioners were negligent in claiming deductions and investment tax_credits arising out of the gd l container leasing program and that they did not reasonably rely upon the advice of a competent adviser it follows that petitioners did not make a bona_fide and reasonable estimate of their tax_liabilities by relying on that same adviser who utilized the gd l deductions and credits in estimating their federal tax_liability for purposes of obtaining a filing extension thus we conclude that petitioners did not properly estimate their tax_liability the extension request was not valid and the return was not timely filed therefore we hold that petitioners are liable for the addition_to_tax for delinquency under sec_6651 sec_6661 addition_to_tax sec_6661 provides for an addition_to_tax equal to percent of an underpayment attributable to a substantial_understatement of tax sec_6661 defines a substantial_understatement as the greater of percent of the tax required to be shown or dollar_figure the amount of the understatement may be reduced by an amount for which there was substantial_authority for the treatment adopted by the taxpayers on their return sec_6661 this reduction is not available in the case of a tax_shelter unless in addition the this addition_to_tax applies to the entire deficiency for indeed petitioners have conceded that it applies to the portion of the deficiency in income taxes resulting from the disallowance of deductions and credits attributable to the winthrop trust taxpayers reasonably believed that the claimed tax treatment was more_likely_than_not the proper tax treatment sec_6661 for this purpose sec_6661 defines a tax_shelter as any partnership or other entity or investment plan or arrangement the principal purpose of which is the avoidance or evasion of federal_income_tax sec_6661 authorizes respondent to waive any part of the addition_to_tax imposed under sec_6661 upon a showing by the taxpayers of reasonable_cause for the understatement and that the taxpayers acted in good_faith the most important factor in determining whether to grant a waiver is the extent of the taxpayer's effort to assess the taxpayers' proper tax_liability under the law sec_1 b income_tax regs 91_tc_1079 reliance upon the advice of a professional will not constitute a showing of reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable in light of the taxpayers' experience knowledge and education sec_1 b income_tax regs thus if it was reasonable for the taxpayers to rely on their financial adviser or accountant under the circumstances and the taxpayers did so in good_faith then the commissioner may waive the penalty 933_f2d_757 9th cir affg in part and revg in part an oral opinion of this court as previously discussed petitioners' efforts to assess their proper income_tax_liability consisted of their reliance upon the promotional materials and their discussions with lukensow it is clear that they did not make the kind of factual or legal analysis of the gd l container leasing program that would enable them to formulate any reasonable belief one way or another as to whether the tax treatment they gave to their claimed deductions and itc was more_likely_than_not the proper treatment having concluded that petitioners' reliance on lukensow and the promotional materials was neither reasonable nor in good_faith it follows that no reduction of the understatement is available and that respondent did not abuse her discretion in declining to waive the addition_to_tax under sec_6661 accordingly respondent's determination with respect to this issue is sustained sec_6621 increased rate of interest sec_6621 provides for an increased interest rate with respect to any substantial_underpayment greater than dollar_figure in any taxable_year attributable to or more tax_motivated_transactions the increased rate of interest applies as of date even though the transaction was entered into prior to the enactment of the statute 85_tc_552 affd without published opinion 795_f2d_1005 2d cir the term tax_motivated_transaction includes any sham or fraudulent transaction sec_6621 the statutory language encompasses transactions which lack a profit objective and which are without economic_substance 89_tc_986 this court has previously held that the container leasing program promoted by gd l lacked economic_substance and was a factual sham see cleland v commissioner tcmemo_1993_589 shortal v commissioner tcmemo_1992_560 weiler v commissioner tcmemo_1990_562 petitioners introduced no evidence that the container leasing program was not an economic sham accordingly the increased rate of interest applies to the underpayment attributable to all deductions and credits taken with respect to the container program we have considered all arguments made by the petitioners and to the extent not addressed herein have found them to be without merit in order to reflect our disposition of the disputed issues as well as the parties' concessions and stipulations decision will be entered under rule
